537 U.S. 1169
BENEFICIAL NATIONAL BANK ET AL.v.ANDERSON ET AL.
No. 02-306.
Supreme Court of United States.
January 24, 2003.

1
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT.


2
C. A. 11th Cir. Certiorari granted. Brief of petitioners is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, March 7, 2003. Brief of respondents is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, April 4, 2003. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Wednesday, April 23, 2003. This Court's Rule 29.2 does not apply. Reported below: 287 F. 3d 1038.